Citation Nr: 0805757	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a disability rating in excess of 10 
percent for gunshot wound residuals of the right little 
finger with retained foreign bodies.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to March 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision from the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
increased evaluation for gunshot wound residuals of the right 
little finger, and denied service connection for hepatitis C.

In December 2007, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO; a copy 
of the hearing transcript is in the record.


FINDINGS OF FACT

1.  The competent medical evidence of record is against a 
finding that the veteran's Hepatitis C was caused by or is 
related to any incident or event of active military service.

2.  For the entire period of the increased rating claim, the 
veteran's service-connected gunshot wound residuals of the 
right little finger indicate residual deformity, limitation 
of motion, pain and metallic fragments.

3.  The service-connected gunshot wound residuals of the 
right little finger do not show metacarpal resection with 
more than one-half of the bone lost, ankylosis, either 
favorable or unfavorable or significant limitation of motion.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  The criteria for a rating in excess of 10 percent for 
gunshot wound residuals of the right little finger have not 
been met for any period of the claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5299-5156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish a 
disability rating and an effective date if service connection 
is awarded.  In this case, Dingess notice was provided in 
March 2006.  

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
Dingess, supra.  For an increased rating claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, --- Vet. App. ---, 2008 WL 239951 (U.S. 
Vet. App. Jan. 30, 2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, at*4. 

As previously noted, VCAA-compliant notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ) (in this case, the RO, to include via the AMC).  Id; 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Here, VA's duty to notify was satisfied by way of letters 
sent to the appellant in June and August 2004 that fully 
addressed all four notice elements and were sent prior to the 
initial AOJ decision regarding the service connection claim.  
The letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession to the AOJ.

The Court has held that where a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See generally Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  However, this case is distinguished from 
Olsen and Proscelle in that the veteran has not claimed that 
his condition is worse.  At his December 2007 hearing, the 
veteran testified that his right hand caused him more pain 
since he developed gout, but he also testified that he 
developed gout in 2003, which was before his September 2004 
VA examination, and therefore, not too old.  Assuming 
arguendo that the veteran were to have a new VA examination, 
the AOJ has already taken pain into consideration in its 
evaluation of his service-connected condition, and a new 
examination would not warrant a higher rating for the 
veteran's disability as there is no evidence of ankylosis of 
the entire finger, or amputation.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Albuquerque VA Medical Center.  
The veteran submitted private treatment records from 1997 and 
1998, and was provided an opportunity to set forth his 
contentions during the December 2007 hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in October 1990, September 2004 and 
February 2005, and stated in June 2006 that he had no further 
evidence to offer.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

A March 2006 post-rating letter sent to the appellant fully 
addressed all four notice elements and both the SOC and the 
SSOC set forth the criteria for a higher rating, which is 
sufficient under Dingess, supra.  The letter informed the 
appellant of what evidence was required to substantiate the 
increased rating claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although VCAA-compliant notice was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond and 
to provide testimony, but the AOJ also readjudicated the case 
by way of an SSOC issued in August 2006 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for Hepatitus C

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that he incurred hepatitis C in service.  
He testified at his December 2007 hearing that during his 
entrance examination, he was given a shot to which he had a 
reaction involving pain in the area of the liver, fever, a 
yellow cast to his complexion and extreme fatigue.    

Service medical records dating from 1973 are silent for 
complaints, findings, and diagnoses of hepatitis C.  In this 
case, in addition to the absence of evidence of hepatitis C, 
the evidence is negative for post-service complaints, 
treatment, or findings regarding hepatitis C until the 
veteran was diagnosed with it in 1995, as the veteran 
testified at his hearing, which is, notably, 20 years after 
service separation.  Although the veteran testified that that 
the doctors who diagnosed his hepatitis C in 1995 said he had 
had it for 20 years, there is no corroborating evidence to 
that effect.  Significantly, there is no indication of this 
in the record, which contains treatment records from this 
physician.  In addition, this statement cannot be used to 
convey his doctors' opinions, since a lay account of a 
physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

With regard to the in-service risk factor of drug abuse, the 
evidence of record in the February 2005 VA examination report 
and the December 2007 hearing, establishes that the veteran 
had last experimented with intravenous drugs and intranasal 
cocaine in the 1960s or 1970s.  The weight of evidence of 
record does not demonstrate unprotected sex during service.  

With respect to the tattoos, the veteran's service separation 
examination of January 1975 indicates he had multiple 
extensive tattoos on the back, arms and forearms.  However, 
the fact that his service entrance examination is negative 
for tattoos is not conclusive evidence that the veteran 
obtained tattoos in service, since the entire clinical 
evaluation section is blank.  Furthermore, the VA examiner of 
February 2005 found that the veteran had recently acquired 
four tattoos and opined that these tattoos were as likely as 
not the cause of the veteran's hepatitis C.  

Although the veteran asserts that he was exposed to the virus 
while in service, his assertions are not probative because he 
is not shown to have the training, expertise, or experience 
to provide the etiology of the hepatitis C virus.  As 
previously indicated, the competent medical evidence does not 
indicate that the veteran's hepatitis C virus, which was 
diagnosed many years following separation from service, is 
otherwise related to an in-service disease or injury 
(including exposure to risk factors).  While the veteran is 
competent to testify regarding exposure to risk factors in 
service, as explained above, the Board finds that the 
veteran's assertions regarding in-service risk factors are 
outweighed by the lay and medical evidence of record.  The 
lay statements the veteran submitted reflect his acquisition 
of new tattoos and use of drugs after service, but do not 
mention any other in-service risk factors for hepatitis C.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for hepatitis C, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Increased Rating for Gunshot Wound Residuals of the Right 
Little Finger 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2007).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2007).  It is the intention of the VA 
Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2007).

The service medical records of July 1974 show a gunshot wound 
to the right hand with a fracture to the proximal phalanx of 
the fifth finger.  In July and August 1974, there was 
evidence of a swelling of the right fifth finger, with an 
extruded fragment.  November 1974 records show intermittent 
swelling of the right fifth metacarpal phalangeal joint, with 
metal fragments, but without infection.  Service separation 
records of January 1975 indicate scars from a bullet path at 
the right fifth metaphalangeal joint and loss of extension at 
the right interphalangeal joint.

In an October 1975 rating decision, the RO granted service 
connection for gunshot wound residuals of the right little 
finger with limitation of motion and assigned a 
noncompensable rating under Diagnostic Code 5227.  A ten 
percent rating for service-connected gunshot wound residuals 
of the right little finger has been in effect since October 
1989.  The veteran claimed an increased rating for service-
connected gunshot wound residuals of the right little finger 
in May 2004.  In a May 2005 rating decision, the RO continued 
a 10 percent disability rating for the veteran's service-
connected gunshot wound residuals of the right little finger 
with retained foreign bodies under Diagnostic Code 5299-5156.  
The Board notes that the veteran's disability has been 
evaluated by analogy.  38 C.F.R. § 4.20 (2007).

The evidence in this case includes treatment records of July 
2003 which indicate occasional pains to the wrist, with no 
acute changes.  A VA examination of September 2004 revealed 
multiple small metallic fragments adjacent to the proximal 
phalanx of the little finger.  The veteran complained of 
flare-ups four times a year with some stiffness and pain 
three times a week, without precipitating or alleviating 
factors.  On physical observation, the examiner noted a right 
little finger flexion deformity and Heberden nodes by 
palpitation.  The range of motion for the right little finger 
was distal interphalangeal joint of 20 degrees active and 45 
degrees passive.  The right little proximal joint 
interphalangeal joint was 50 degrees active and 60 degrees 
passive, with repetition limited by pain at 40 to 45 degrees.  
The right metacarpophalangeal joint was 60 degrees.  The 
veteran had difficulty abducting and adducting the right 
fingers and the little right finger crossed over the right 
ring finger.

Treatment records of July 2006 show the veteran had some 
tingling in the finger tips of the middle, ring and little 
fingers of the right hand, which seemed to resolve with 
exercise.  The veteran testified at his December 2007 hearing 
that his gunshot wound residuals of the right little finger 
have worsened due to his recent problems with gout, which was 
diagnosed in 2003.  When he has gout attacks, he cannot 
button his shirt because the pain starts in the finger and 
spreads to the wrist.  These attacks also cause him to have 
problems on the job as a truck driver because he cannot 
properly grab the steering wheel.  

Diagnostic Code 5156 requires amputation of the little finger 
with metacarpal resection for a 20 percent rating.  However, 
since the veteran's right little finger does not have 
metacarpal resection with more than one-half the bone lost, a 
rating under this Code is not warranted.  As to Diagnostic 
Code 5227, there is a zero compensable rating for ankylosis, 
unfavorable or favorable of the little finger.  Likewise, 
under Diagnostic Code 5230, which is any limitation of motion 
of the ring or little finger, there is a zero compensable 
rating for any limitation of motion of the little finger.

As to the limitation of motion requirement under Diagnostic 
Codes 5227 and 5230, the Board will not apply those Codes 
since the veteran would not be entitled to a compensable 
rating.  The veteran's disability involves only one digit, or 
finger, and the evidence shows that he still has half of his 
range of motion.

Based on this evidence, the Board finds that the veteran's 
gunshot wound residuals of the right little finger more 
nearly approximate the criteria for a 10 percent evaluation, 
and do not meet the scheduler rating criteria for a 
compensable evaluation in excess of 10 percent.  Diagnostic 
Code 5156.

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected disability 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); warranted 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards during the entire appeal period.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based upon the guidance of the Court in Hart, supra. the 
Board has considered whether a staged rating is appropriate.  
However, in the present case, the veteran's symptoms remained 
constant throughout the course of the period on appeal, and 
as such, staged ratings are not warranted.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for an increased 
rating for gunshot wound residuals of the right little finger 
with retained foreign bodies, and the claim for an increased 
rating must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for hepatitis C is denied.

A disability rating in excess of 10 percent for gunshot wound 
residuals of the right little finger with retained foreign 
bodies is denied.




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


